 Case 3:18-cr-03071-WQH Document 124-1 Filed 07/08/19 PageID.843 Page 1 of 9



1    Michael L. Lipman (SBN 66605)
2    Karen Lehmann Alexander (SBN 265926)
     DUANE MORRIS LLP
3    750 B Street, Suite 2900
4    San Diego, CA 92101-4681
     E-mail: mllipman@duanemorris.com
5             klalexander@duanemorris.com
6    Attorneys for Defendant, Oliver Lindsay
7
8                     IN THE UNITED STATES DISTRICT COURT
9                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,            Case No. 18-CR-3071 WQH (MDD)
11
12              Plaintiff,                OLIVER LINDSAY’S MEMORANDUM
                                          OF POINTS AND AUTHORITIES IN
13                                        SUPPORT OF MOTION TO COMPEL
          v.
14                                        DISCOVERY, TO COMPEL REQUIRED
     GANNON GIGUIERE (1), and             NOTICE, AND TO PRESERVE
15                                        EVIDENCE
     OLIVER LINDSAY (2),
16
                Defendants.               Judge: Hon. William Q. Hayes
17                                        Date: August 5, 2019
18                                        Time: 2:00 p.m.
                                          Courtroom: 14B
19
20
21
22
23
24
25
26
27
28                                             1
       OLIVER LINDSAY’S MEMORANDUM OF POINT & AUTHORITIES IN SUPPORT OF MOTION TO COMPEL
       DISCOVERY, COMPEL 404(B) NOTICE AND PRESERVE EVIDENCE - CASE NO. 18-CR-3071 WQH
 Case 3:18-cr-03071-WQH Document 124-1 Filed 07/08/19 PageID.844 Page 2 of 9



1    I.       INTRODUCTION & STATEMENT OF FACTS
2             The government has charged defendants Oliver Lindsay and Gannon Giguiere
3    with conspiracy and securities fraud. The government has represented to defense
4    counsel that it has produced all or substantially all discovery in this matter. The
5    defense is still reviewing discovery and is not presently aware of any specific
6    discovery disputes that require the Court’s intervention, but nonetheless requests that
7    this Court enter an order compelling the government to turn over all evidence to which
8    Lindsay is entitled, including but not limited to Rule 16, Brady, Jencks Act,
9    Henthorne, and Giglio discovery. Lindsay also requests that this Court order the
10   government to provide all notice required by the Federal Rules of Criminal Procedure,
11   including but not limited to Rule 404(b), Rule 609, and expert notice.
12   II.      THE DEFENSE REQUESTS ALL RULE 16 DISCOVERY
13            Discovery under Federal Rule of Criminal Procedure 16 extends to all material
14   in the government’s possession, custody or control, which means all material that the
15   prosecution has “knowledge of” and “access to” regardless of whether the prosecution
16   currently has possession of that material. United States v. Santiago, 46 F.3d 885, 893
17   (9th Cir. 1995) (examining discovery standard under United States v. Bryan 868 F.2d
18   1032 (9th Cir. 1989)). Under the Bryan standard, material may be discoverable even if
19   it is in the custody and control of an agency that was not involved with the criminal
20   investigation. Id.
21   (1)      The Defendant’s Statements. The government must disclose the substance of
22   any relevant oral statement made by the defendant, before or after arrest, in response
23   to interrogation by a person the defendant knew was a government agent if the
24   government intends to use that statement at trial. Fed. R. Crim. P. 16(a)(1)(A). The
25   government must also disclose the defendant’s written or recorded statements. Fed. R.
26   Crim. P. 16(a)(1)(B). The government has represented to defense counsel that
27
28
     DM1\9760686.2                                2
          OLIVER LINDSAY’S MEMORANDUM OF POINT & AUTHORITIES IN SUPPORT OF MOTION TO COMPEL
          DISCOVERY, COMPEL 404(B) NOTICE AND PRESERVE EVIDENCE - CASE NO. 18-CR-3071 WQH
 Case 3:18-cr-03071-WQH Document 124-1 Filed 07/08/19 PageID.845 Page 3 of 9



1    Lindsay made no such statements in connection with this case and/or the government
2    does not seek to introduce any such statements at trial.
3    (2)     The Defendant’s Prior Record. The government must provide the defendant
4    with a copy of his prior criminal record that the government possesses if the attorney
5    for the government knows, or could know through due diligence, that the record
6    exists. Fed. R. Crim. P. 16(a)(1)(D). It is undisputed that Lindsay has no prior
7    criminal record.
8    (3)     Documents and Objects. The government must permit the defense to inspect,
9    copy, or photograph any books, documents, data, photographs, tangible objects,
10   buildings, places, or any copies or portions of these items if the item is within the
11   government’s possession, custody, or control and: 1) the item is material to the
12   preparation of the defense; or 2) the government intends to use the item in its case-in-
13   chief at trial; or 3) the item was obtained from or belongs to the defendant. Fed. R.
14   Crim. P. 16(a)(1)(E). Items obtained from or belonging to the defendant include items
15   seized via search. See, e.g., United States v. Rodriguez, 799 F.2d 649, 651-652 (11th
16   Cir. 1986).
17   (4)     Reports of Examinations and Tests. The government must permit a defendant
18   to inspect, copy, or photograph the results or reports of any physical or mental
19   examination or scientific test. Fed. R. Crim. P. 16(a)(1)(F). The defense requests the
20   reports of all tests and examinations conducted upon any evidence in this case, if any.
21   This request includes any financial or other data that has been examined, or tabulated,
22   or otherwise tested.
23   (5)     Expert Witness Discovery The government must provide the defense with a
24   written summary of any testimony that the government intends to use under Rules
25   702, 703, or 705 of the Federal Rules of Evidence during its case-in-chief at trial. Fed.
26   R. Crim. P. 16(a)(1)(G). This request includes any government agent who will testify
27   to any opinion.
28
     DM1\9760686.2                              3
        OLIVER LINDSAY’S MEMORANDUM OF POINT & AUTHORITIES IN SUPPORT OF MOTION TO COMPEL
        DISCOVERY, COMPEL 404(B) NOTICE AND PRESERVE EVIDENCE - CASE NO. 18-CR-3071 WQH
 Case 3:18-cr-03071-WQH Document 124-1 Filed 07/08/19 PageID.846 Page 4 of 9



1    (6)     Continuing Duty to Disclose The government has a continuing duty to disclose
2    additional material and evidence that has been requested and ordered under Rule 16.
3    Fed. R. Crim. P. 16(c).
4    III.    THE DEFENSE REQUESTS BRADY DISCOVERY
5            The government is required to turn over all documents, statements, reports,
6    tangible evidence, or any other information (in whatever form)1 which may be
7    favorable to the defendant or impact the credibility of the government’s case. Brady v.
8    Maryland, 373 U.S. 83 (1963). Impeachment as well as exculpatory evidence falls
9    within Brady’s definition of evidence favorable to the accused. United States v.
10   Bagley, 473 U.S. 667 (1985); United States v. Agurs, 427 U.S. 97 (1976).
11   (1)     Exculpatory Evidence on Issue of Guilt. The defense requests any potential
12   evidence that may be relevant upon the issue of guilt or innocence.
13   (2)     Impeachment Evidence. The defense requests any evidence that may impeach
14   a government witness. See Fed. R. Evid. 608, 609 and 613. Such evidence is
15   discoverable under Brady v. Maryland, supra. See, United States v. Strifler, 851 F.2d
16   1197 (9th Cir. 1988) (witness’ prior record); Thomas v. United States, 343 F.2d 49
17   (9th Cir. 1965) (evidence that detracts from a witness’ credibility).
18   (3)     Evidence of Criminal Investigation or SEC Investigation of Any
19   Government Witness or Party to the Investigation. Lindsay requests any evidence
20   that any prospective witness or party who contributed to the investigation in this case
21   is or was under investigation by any federal, state or local authorities for any criminal
22   or regulatory misconduct, including SEC violations. United States v. Chitty, 760 F.2d
23   425 (2d Cir.) cert. denied, 474 U.S. 945 (1985).
24
25   1The government’s Brady obligation is not limited to documents, but extends to
     information in any form, including undocumented oral information. See, e.g., Giglio,
26   405 U.S. at 152-55; United States v. Rodriguez, 496 F.3d 221, 226 (2d Cir. 2007)
     (“The obligation to disclose information covered by the Brady and Giglio rules exists
27   without regard to whether that information has been recorded in tangible form.”).
28
     DM1\9760686.2                               4
         OLIVER LINDSAY’S MEMORANDUM OF POINT & AUTHORITIES IN SUPPORT OF MOTION TO COMPEL
         DISCOVERY, COMPEL 404(B) NOTICE AND PRESERVE EVIDENCE - CASE NO. 18-CR-3071 WQH
 Case 3:18-cr-03071-WQH Document 124-1 Filed 07/08/19 PageID.847 Page 5 of 9



1    (4)     Evidence Affecting Perception, Recollection, Ability to Communicate, or
2    Truth Telling. The defense requests any evidence, including any medical or
3    psychiatric report or evaluation, tending to show that any prospective witness’ ability
4    to perceive, remember, communicate, or tell the truth is impaired.
5    (5)     Government Examination of Law Enforcement Personnel Files. The
6    defense requests that the government examine the personnel files and any other files
7    within its custody, care or control, or which could be obtained by the government, for
8    all testifying witnesses, including testifying officers. The defense requests that these
9    files be reviewed by the government attorney pursuant to its duty under United States
10   v. Henthorn, 931 F.2d 29 (9th Cir. 1991).
11   (6)     Witnesses Favorable to the Defendant. The defense requests the name and
12   address of any witness who made an arguably favorable statement concerning the
13   defendant or who was unsure of his participation in the crime charged. Jackson v.
14   Wainwright, 390 F.2d 288 (5th Cir. 1968); Chavis v. North Carolina, 637 F.2d 213,
15   223 (4th Cir. 1980); Jones v. Jago, 575 F.2d 1164, 1168 (6th Cir.), cert. denied, 439
16   U.S. 883 (1978); Hudson v. Blackburn, 601 F.2d 785 (5th Cir. 1979), cert. denied, 444
17   U.S. 1086 (1980).
18   (7)     Evidence Supporting Reduced Sentence. Under Brady the government is
19   required to turn over discovery which may result in a more favorable sentence. Unites
20   States v. Severson 3 F.3d 1005, 1012-1013 (7th Cir. 1993), appeal after remand 49
21   F.3d 268 (7th Cir. 1995). The defense request for Brady discovery includes any
22   information that could affect any base offense level or specific offense characteristic
23   under Chapter Two of the U.S.S.G, including any information relevant to a Chapter
24   Three adjustment, a determination of the defendant’s criminal history, or any other
25   application of the U.S.S.G or 18 U.S.C. § 3553.
26
27
28
     DM1\9760686.2                              5
        OLIVER LINDSAY’S MEMORANDUM OF POINT & AUTHORITIES IN SUPPORT OF MOTION TO COMPEL
        DISCOVERY, COMPEL 404(B) NOTICE AND PRESERVE EVIDENCE - CASE NO. 18-CR-3071 WQH
 Case 3:18-cr-03071-WQH Document 124-1 Filed 07/08/19 PageID.848 Page 6 of 9



1    (8)      Continuing Duty to Disclose. The government also has a continuing duty to
2    disclose Brady material. See United States v. Konefal, 566 F.Supp 698, 705 (N.D.N.Y.
3    1983).
4    IV.      THE DEFENSE REQUESTS DISCOVERY RELATED TO
5             GOVERNMENT INFORMANTS
6             The indictment reveals that the government has used at least one confidential
7    informant. Additionally, Lindsay’s co-defendant, who is scheduled to plead guilty
8    before the trial date, may cooperate and/or testify against Lindsay at trial. Lindsay
9    hereby requests discovery related to these and any other informants or cooperators that
10   the government has used in this case, including but not limited to the following.
11   1)       Prior Criminal Records. Any and all records and information revealing prior
12   felony convictions, convictions for a crime involving false statements or dishonesty,
13   or juvenile adjudications, including but not limited to, relevant “rap sheets.” See
14   United States v. Alvarez-Lopez, 559 F.2d 1155 (9th Cir. 1977); see also United States
15   v. Henthorn, 931 F.2d 29, 30 (9th Cir. 1991); Fed. R. Evid. 609.
16   2)       Prior Bad Acts. Any and all records and information revealing prior
17   misconduct or bad acts, including, but not limited to, any attributable acts of
18   misconduct. Fed. R. Evid. 608(b); Weinstein’s Evidence ¶ 608[5] at 608-25 (1976).
19   3)       Promises or Consideration. Any and all consideration or promises of
20   consideration given or expected or hoped for by them. By “consideration,” Lindsay
21   refers to absolutely anything, whether bargained for or not, which arguably could be
22   of value or use to them or to persons of concern to them. See, e.g., Territory of Guam
23   v. Dela Rosa, 644 F.2d 1257, 1259-60 (9th Cir. 1980) (citing error in failure to give
24   instruction regarding credibility of witness’ testimony secured by promise not to
25   prosecute in exchange for cooperation); see also United States v. Holmes, 229 F.3d
26   782, 786 (9th Cir. 2000). Failure to produce such evidence is material in that it would
27
28
     DM1\9760686.2                                6
          OLIVER LINDSAY’S MEMORANDUM OF POINT & AUTHORITIES IN SUPPORT OF MOTION TO COMPEL
          DISCOVERY, COMPEL 404(B) NOTICE AND PRESERVE EVIDENCE - CASE NO. 18-CR-3071 WQH
 Case 3:18-cr-03071-WQH Document 124-1 Filed 07/08/19 PageID.849 Page 7 of 9



1    affect the trial outcome. See United States v. Bagley, 473 U.S. 667, 676-77 (1985); see
2    also United States v. Shaffer, 789 F.2d 682, 688 (9th Cir. 1986).
3    4)       Threats or Coercion. Any and all threats, express or implied, direct or
4    indirect, or other coercion made or directed against the informant, criminal
5    prosecutions, investigations, or potential prosecutions pending, or which could be
6    brought against them; any probationary, parole, deferred prosecution, or custodial
7    status of the witness and any civil, tax court, court of claims, administrative, or other
8    pending or potential legal disputes or transactions with the government or over which
9    the government has a real, apparent, or perceived influence. See Davis v. Alaska, 415
10   U.S. 308, 317-18 (1974); see also United States v. Alvarez-Lopez, 559 F.2d 1155,
11   1158-59 (9th Cir. 1977); United States v. Sutton, 542 F.2d 1239, 1241-42 (4th Cir.
12   1976).
13   5)       Prior Testimony. The existence and identification of each occasion on which
14   the informant has testified before the court, grand jury, or other tribunal or body in
15   connection with this or other similar cases. See Johnson v. Brewer, 521 F.2d 556, 562-
16   63 (8th Cir. 1975).
17   6)       Impeachment. Any and all records and information which arguably could be
18   helpful or useful to the defense in impeaching or otherwise detracting from the
19   probative force of the government’s evidence or which arguably could lead to such
20   records or such information. This request includes any evidence tending to show the
21   narcotic habits of the informant or witness at the time of relevant events. See, e.g.,
22   United States v. Bernard, 625 F.2d 854, 858-59 (9th Cir. 1980); see Dela Rosa, 644
23   F.2d at 1260. This request also includes any evidence indicating the informant’s or
24   witness’ personal dislike or hostility toward the defendant. See United States v. Weiss,
25   930 F.2d 185, 197 (2d Cir. 1991); see also United States v. Haggett, 438 F.2d 396 (2d
26   Cir. 1971).
27
28
     DM1\9760686.2                                7
          OLIVER LINDSAY’S MEMORANDUM OF POINT & AUTHORITIES IN SUPPORT OF MOTION TO COMPEL
          DISCOVERY, COMPEL 404(B) NOTICE AND PRESERVE EVIDENCE - CASE NO. 18-CR-3071 WQH
 Case 3:18-cr-03071-WQH Document 124-1 Filed 07/08/19 PageID.850 Page 8 of 9



1    7)       Prior Work As An Informant. The names and criminal numbers of any and
2    all other criminal cases, state or federal, in which the informant or witness has been
3    involved either as an informant or defendant. Any prior criminal conduct on the part
4    of the informant or witness is relevant in establishing a possible defense of
5    entrapment.
6    8)       Addresses. The current and past addresses for the five years preceding
7    defendant’s arrest. See United States v. Hernandez, 608 F.2d 741, 745 (9th Cir. 1979).
8    V.       THE DEFENSE REQUESTS OTHER DISCOVERY
9    (1)      Any Proposed 404(b) Evidence. Evidence of prior similar acts is discoverable
10   Fed. R. Evid. 404(b) and 609.
11   (2)      Government Witness Names and Addresses. The defense requests the name
12   and last known address of each prospective government witness. Under its inherent
13   power, the Court should order the disclosure of witness names and addresses absent
14   danger to the witnesses. See United States v. Napue, 834 F.2d 1311 (7th Cir. 1987);
15   United States v. Cook, 608 F.2d 1175, 1181 (9th Cir. 1979) (defense has equal right to
16   talk to witnesses).
17   (3)      Jencks Act Material. Although the Jencks Act does not require disclosure of
18   statements of actual and prospective government witnesses until after their direct
19   examination has concluded, the defense has the right to have examined any statement
20   related to the witness’ testimony and the right to an in camera hearing regarding
21   statements not related to that testimony. 18 U.S.C. § 3500. The defense requests the
22   government to turn over all statements covered by the Jencks Act prior to trial as well
23   as inform the defense to of any statement that may be unrelated to expected testimony
24   to allow for pretrial in camera hearing to determine whether disclosure is appropriate.
25   VI.      THE DEFENSE REQUESTS ALL STATUTORY OR OTHER NOTICE
26            The defense requests that the Court order the government to provide at this time
27   any and all required notice under the Federal Rules of Criminal Procedure or other
28
     DM1\9760686.2                                8
          OLIVER LINDSAY’S MEMORANDUM OF POINT & AUTHORITIES IN SUPPORT OF MOTION TO COMPEL
          DISCOVERY, COMPEL 404(B) NOTICE AND PRESERVE EVIDENCE - CASE NO. 18-CR-3071 WQH
 Case 3:18-cr-03071-WQH Document 124-1 Filed 07/08/19 PageID.851 Page 9 of 9



1    authorities. This includes, but is not limited to, notice of any evidence the government
2    intends to introduce under Rules 404(b) and notice of any proposed expert witnesses.
3    VII. THE GOVERNMENT SHOULD PRESERVE EVIDENCE
4            The government has a duty to preserve evidence related to the prosecution. See
5    California v. Trombetta, 467 U.S. 479 (1984). The defense requests that the Court
6    order the government to preserve all evidence in this case. This request includes, but
7    is not limited to, any audio or video recordings of any sort, emails and text messages
8    with witnesses or their counsel, interview notes, notes of attorney proffers, samples
9    used to run any scientific tests, and any seized evidence seized. The defense requests
10   that the government be ordered to question all the agencies and individuals involved
11   in the prosecution and investigation of this case to determine if such evidence exists,
12   including disputed tapes, and if it does exist, to inform those parties to preserve any
13   such evidence.
14   VIII. CONCLUSION
15           For the foregoing reasons, the Court should grant Lindsay’s Motion to compel
16   discovery, to compel the government to provide notice, and to preserve evidence.
17
18   Dated: July 8, 2019                           DUANE MORRIS LLP
19
                                                By: /s/Karen Lehamann Alexander
20                                                  Michael L. Lipman
21                                                  Karen Lehmann Alexander
                                                    Attorneys for Defendant Oliver Lindsay
22
23
24
25
26
27
28
     DM1\9760686.2                              9
        OLIVER LINDSAY’S MEMORANDUM OF POINT & AUTHORITIES IN SUPPORT OF MOTION TO COMPEL
        DISCOVERY, COMPEL 404(B) NOTICE AND PRESERVE EVIDENCE - CASE NO. 18-CR-3071 WQH
